PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/205,619
Filing Date: 12 Mar 2014
Appellant(s): OHMORI et al.



__________________
James J. Kulbaski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb 1st 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	With respect to A. Rejections Under 35 USC 112, First Paragraph (Pre AIA ) it is argued that “the specification provides support for touching and upwardly swiping of the same record”(Pg. 5  lines 22-23) because (A1)“it is possible to touch and upwardly swipe any record” (Pg. 5 lines 20- 21) as “Figure 3 illustrates an upward swiping and the left-most finger of Figure 3 is touching at least one of the cards 2 which is a record” (Pg. 6 lines 22-23), “Moreover, the user’s finger 3 is illustrated in Figure 3 as touching a card 2”(Pg. 7 line 2), “because during the upward swiping a card is illustrated as being touched, there is a teaching of touching and upward swiping one of the records” (Pg. 7 lines 3-4), and “Based on Figure 3 and the description, it is undisputable that there is a description in the specification/drawings that a card 2 is touched by a user’s finger, and dragged or swiped in an up-down direction” (Pg. 8 lines 8-10), (A2) “it is possible to touch and laterally swipe any record” (Pg. 5 line 21) as “this feature is illustrated in Figure 5, and any of the cards which are displayed can be selected/laterally swiped by the user’s finger 3. This feature is described on the bottom of p. 22 as being performed by touching ‘a desired card’”(Pg. 8 lines 11-13) and “it is undisputable that there is a description of a lateral swiping is on ‘a desired card’”(Pg. 9 lines 12-13), and (A3) “If any record can be swiped upwardly, and any record can be swiped laterally, then the specification provides support for the touching and upwardly swiping of the same record”(Pg. 5 lines 21-23) and “if any record can be upwardly swiped and any record and any record could be laterally swiped, the inventors certainly envisioned the possibility of the same record or card 2 (Pg. 6 lines 10-11) as “Surely, there is nothing in the specification which prevents the lateral swiping from being on the same record as the upward swiping”(Pg. 9 lines 23-24), “…any desired card can be selected/touched/dragged in the lateral direction. The specification specifically states at the bottom of p. 22, ‘the finger 3 is selecting (touching) a desired card as shown in Fig. 5…’ Because ‘a desired card’ is selected/touched, this ‘desired card’ can be any card. If the desired card is any card, surely it could be the one that is touched for the upward swiping”(Pg. 9 line 27 – Pg. 10 line 4). The examiner respectfully disagrees. 

	In response to (A1) the specification does not teach that it is possible to touch and upwardly swipe any record because (I) the specification does not recite anywhere in the written description that a record is touched and upwardly swiped but merely recites that “…in a case where finger 3 of a user is dragged upwardly on the screen as indicated by an arrow 4 in the figure while the finger is touching the touch panel provided on the display screen…controls display so as to slide the update information display cards 2 displayed on the display screen 1 toward the upper portion of the screen” (emphasis added), see Pg. 19 line 23 – Pg. 20 line 4, and therefore the only requirement disclosed is that the finger touches the touch panel not the touching of one of the records, (II) Fig. 3 does not clearly show the left-most finger touching at least one of the cards 2 which is a record because it appears to the examiner that an area between two cards and outside the cards is touched, and (III) applicants admit, see Remarks filed 4/30/2021 Pg. 2 lines 4-6, “There is nothing in the specification or the drawings which limits the touching and upward/downward swiping to a particular card or location”. That is, touching a card while performing upward/downward swiping does not have any relevance because there is nothing which limits the touching and upward/downward swiping to a particular card or location and the user could perform the upward swipe anywhere on the screen to achieve the same result. Therefore, there is not detecting touching and upwardly swiping of one of the records of the information but merely 

	In response to (A2), it is unclear why applicants are relying on Fig. 5 and p. 22 lines 20-25 to support the lateral swiping of the cards as the lateral swiping with respect to Fig. 5 does not result in the display of the claimed information, e.g. the (i), (ii), (iii), (iv) recited in the claims. In fact, it results in the display as shown in Fig. 6.  The lateral swiping with respect to a card to display the claimed information is with respect to Fig. 7-9 and described in the specification on Pg. 23 line 23- Pg. 24 line 11. The specification on Pg. 23 line 23-Pg. 24 line 11 does support touching and laterally swiping any card as it specifically recites “when a desired card is selected (touched) by the finger 3 of the user…and the finger 3 is dragged as indicated by arrow 6 in the figure…the cellular phone terminal specifies an individual corresponding to the selected update information display card and displays information on that individual on the screen”.  That is, what card is touched when performing the lateral swipe is relevant because it leads to what information is displayed in response to the lateral swipe, unlike with respect to the upwardly swiping where “there is nothing in the specification or the drawings which limits the touching and upward/downward swiping to a particular card or location”, as admitted by applicants (see Remarks filed 4/30/2021 Pg. 2 lines 4-6). Although support is provided for touching and laterally swiping any card, it does not lead to support of touching and upwardly swiping any record and touching and upwardly swiping of the same record, as claimed, for the additional reasons as presented below in response to (A3).

	In response to (A3), the specification does not teach that it is possible to touch and upwardly swipe any record, as explained in response to (A1), and therefore the argued “If any record can be (Pg. 5 lines 21-23) cannot be persuasive. Further, what card is touched when performing the lateral swipe is relevant because it leads to what information is displayed in response to the lateral swipe, unlike with respect to the upwardly swiping where there is nothing in the specification or the drawings which limits the touching and upward/downward swiping to a particular card or location (see above (A2) response), and therefore there would be no ‘same’ record and therefore cannot support touching and upwardly swiping of the same record. Further, MPEP 2163.02 recites:
“Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed”
and
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention”.
The fact that applicants are relying on possibilities (e.g. “If the desired card is any card, surely it could be the one that is touched for the upward swiping”(Pg. 10 lines 3-4), “Surely, there is nothing in the specification which prevents the lateral swiping from being on the same record as the upward (Pg. 9 lines 23-24), and “…the possibility of the same record or card 2 being swiped in both direction”(Pg. 6 line 11)) is a clear indication that the specification does NOT convey with reasonable clarity that the applicant was in possession of an invention including both touching and upwardly swiping and touching and lateral swiping on the same one of the records which results in the moving and displaying of information as claimed and does NOT describe distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  It is worth noting that the subject matter in question was not amended into the claims until 1/22/2021 and was never presented previously. It appears applicants are utilizing hindsight in an attempt to shape the disclosure into an invention that applicant was not in possession of. For example, if for sake of argument, the specification does show it is possible to touch and upwardly swipe any record, it is still not sufficient to show the ‘unique combination of the upward swiping having the function of scrolling, and the lateral swiping on the same record resulting in something completely different’ (as repeatedly argued by applicants, see at least the Remarks dated 10/25/2021 Pg. 8 lines 4-6 and the present Appeal Brief Pg. 12 lines 14-16), with reasonable clarity and distinguishing identifying characteristics in the context of the claimed invention. That is, applicants are combining unrelated functions (upward swiping and lateral swiping) disclosed in the specification and combining them (applying them to the ‘same’ information record) into an invention that was not, as of the filing date sought, in possession of and envisioned by the applicant.

With respect to the B. Rejections Under 35 USC 103 it is argued (B1) “However, these paragraphs of Lemay and the other applied reference do not disclose or suggest the claimed feature of what happens in response to the touching and lateral swiping. In response to touching and lateral swiping of said one of the records, there is a displaying of a specific type of further information. Claim 1 has been amended to recite that the additional information which is displayed is ‘corresponding to said (Pg. 11 lines 15-22), (B2) “Combining three references, and then stating different features of different references could be the ‘same’ item is not a reasonable conclusion or based on what is actually disclosed in the prior art, but is based on impermissible hindsight reconstruction, as the teachings are from different references”(Pg. 12 lines 1-4), and (B3) “…there is a unique combination of the upward swiping having the function of scrolling, and the lateral swiping on the same record resulting in something completely different. No prior art discloses or suggests the concept of utilizing a touch screen such that swiping in one direction results in scrolling, and swiping in a different direction results in displaying of different information. As no prior art discloses or suggest the combination of the above-described features, and it would not have been obvious to have swiping in different directions achieve different actions in the manner claims, the rejection of claim 1 must be reversed”(Pg. 12 lines 14-22). The examiner respectfully disagrees. 

In response to (B1), the primary reference Kansal teaches selecting a record which results in display of information associated with the record. A direct quote from the current and previous rejections of the claims “detecting an input instruction of one of the records of the information (Paragraph 0058 line 4: message item selected) and displaying, in response to the input instruction of one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (ii) time information, (iii) text characters, which is associated with  the individual, and (iv) a message transmission/reception history, each of said (ii), (iii), and (iv) corresponding to said one of the records (that is selected with the input instruction) (Fig. 3, Paragraph 0041 lines 1-4, Paragraph 0045 lines 1-6, Paragraph 0057, Paragraph 0058 lines 1-4, Paragraph 0059 lines 1-5, and Paragraph 0063: selecting one of the display messages (from Fig. 2), where the messages correspond to messages from the messaging applications, causes navigation to UI (Fig. 3) to display a history of messages with respect to the sender of the selected message. Fig. 3 further illustrates a title displaying text characters associated with the sender/recipient and the current time)”, see Pg. 5 line 16-Pg. 6 line 3 of the Final Office Action dated 11/09/2021. Thus, the examiner has shown that Kansal teaches in response to selecting a record, displaying information associated with the selected record, which is a history of messages with respect to the sender of the selected record, where the history of message further includes the current time and text characters associated with the sender/recipient. Kansal is modified by Lemay to show that it is obvious to utilize touching and lateral swiping as the input instruction to select one of the records.  That is, in view of the teachings of Lemay, it is obvious to modify the input instruction to select one of the records, taught by Kansal, to be a touching and lateral swiping input instruction, which results in a teaching of in response to selecting a record with touching and lateral swiping, displaying information associated with the selected record, which is a history of messages with respect to the sender of the selected record, where the history of message further includes the current time and text characters associated with the sender/recipient. Kansal is further modified by the other references to show that it is obvious to modify the history of messages with respect to the sender of the selected record to include the specifics of the claimed (i),(ii),(iii), and (iv), which results in a teaching of in response to selecting a record with touching and lateral swiping, displaying information associated with the selected record, which is a history of messages with respect to the sender of the selected record, where the history of message further includes a photographic image including a head image of an individual at a center of the screen, time information right above the head image at the center, text characters, which is associated with the individual, right below the head image at the center, and a message transmission/reception history at left and right side of the screen and below the photographic image. For these reasons Lemay and the other applied reference do disclose or suggest the claimed feature of what happens in response to the touching and lateral swiping 

	In response to (B2), the examiner never states different features of different references could be the “same” item. The examiner relies on the “same” information (item) from the primary reference Kansal, alone, and in no way states different features of different references could be the “same” item.  For example, take item 222 in Fig. 2 of Kansal as the claimed ‘one of the records’. The combination modifies Kansal to allow scrolling of the list of items by providing a touching an upward swiping directly on the list of items.  That is, the user could perform a touch and upward swiping starting from item 222 and the items would scroll bringing item 222 towards the top of the list. The combination further modifies Kansal to allow selecting one of the items of the list by touching and lateral swiping the item to be selected.  That is, the user could perform a touch and lateral swipe starting at item 222 in order to select item 222 which results in a display of history of messages with respect to the sender of the selected item 222.  Accordingly, a single information item, e.g. item 222 in Fig. 2, is relied on as the claimed ‘one of the records’ and the examiner never relies on any other information item from the other applied references as the claimed ‘one of the records’.

	In response to (B3), the combination of at least Kansal, Lemay, and Lemay2 teaches the “combination of the upward swiping having the function of scrolling, and lateral swiping on the same record resulting in something completely different” and “the concept of utilizing a touch screen such that swiping in one direction results in scrolling, and swiping in a different direction results in displaying different information” because the combination provides for upward swiping and lateral swiping on any of the displayed items in the list and therefore could be the ‘same’ item. For example, take item 222 in Fig. 2 of Kansal as the claimed ‘one of the records’. The combination modifies Kansal to allow scrolling of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nicholas Ulrich/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                        /KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.